DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 4-6 and 11-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 1, 2022.
Applicant's election with traverse of Species A and D in the reply filed on December 1, 2022 is acknowledged.  The traversal is on the ground(s) that there is no undue burden to consider all claims.  This is not found persuasive because the claims to the different species recite the mutually exclusive characteristics of such species, such as the configuration of the fingerprint pixel unit and the color filter layer and the species are not obvious variants of each other based on the current record.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takama et al. (US 2009/0268132 A1).
In regard to claim 1, Takama et al. discloses an in-cell optical fingerprint display device having a substrate 201, a plurality of pixel units disposed on the substrate 201 and arranged in a matrix (see e.g. Figure 2), and a transparent cover 202 disposed on the plurality of pixel units, wherein at least one of the pixel units comprises (see e.g. Figure 4):
 a display pixel unit TA at least including a red sub-pixel unit, a green sub-pixel unit and a blue sub-pixel unit disposed on the substrate (see e.g. Figure 4); and 
a fingerprint pixel unit RA having an optical fingerprint sensor 32 disposed on the substrate 201, and 
a specific-color color resin 21Bs disposed above the optical fingerprint sensor 32, 
wherein the specific-color color resin 21Bs is a blue color resin or a green color resin (see e.g. Figure [0159]).
In regard to claim 2, Takama et al. discloses the limitations as applied to claim 1 above, and
wherein the red sub-pixel unit includes a first display electrode 62a or 62b disposed on the substrate and a red color resin 21R disposed above the first display electrode 62a or 62b, the green sub-pixel unit includes a second display electrode 62a or 62b disposed on the substrate and a green color resin 21G disposed above the second display electrode 62a or 62b, and the blue sub-pixel unit includes a third display electrode 62a or 62b disposed on the substrate and a blue color resin 21B disposed above the third display electrode 62a or 62b.
In regard to claim 7, Takama et al. discloses an in-cell optical fingerprint display device having a substrate 201, a plurality of pixel units disposed on the substrate 201 and arranged in a matrix (see e.g. Figure 2), and a transparent cover 202 disposed on the plurality of pixel units, wherein at least one of the pixel units comprises (see e.g. Figure 4):
a display pixel unit TA at least including a red sub-pixel unit, a green sub-pixel unit and a blue sub-pixel unit disposed on the substrate (see e.g. Figure 4); and 
a fingerprint pixel unit RA having an optical fingerprint sensor 32 disposed on the substrate 201, and 
in which a green color resin, a red color resin or no color resin is disposed above the optical fingerprint sensor of at least one pixel unit, while blue color resins are disposed above the optical fingerprint sensors of remaining pixel units (see e.g. Figure 4 and note that blue and red are both disposed above the sensors, thus satisfying the claim limitation).
In regard to claim 9, Takama et al. discloses the limitations as applied to claim 7 above, and
wherein the red sub-pixel unit includes a first display electrode 62a or 62b disposed on the substrate and a red color resin 21R disposed above the first display electrode 62a or 62b, the green sub-pixel unit includes a second display electrode 62a or 62b disposed on the substrate and a green color resin 21G disposed above the second display electrode 62a or 62b, and the blue sub-pixel unit includes a third display electrode 62a or 62b disposed on the substrate and a blue color resin 21B disposed above the third display electrode 62a or 62b.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Takama et al. (US 2009/0268132 A1) in view of Zhang et al. (US 2021/0033918 A1).
In regard to claim 3, Takama et al. discloses the limitations as applied to claim 1 above, but fails to disclose
a black matrix composed of a plurality of opaque lines so as to define a plurality of hollow regions arranged in a matrix, wherein the red sub-pixel unit, the green sub-pixel unit, the blue sub-pixel unit and the fingerprint pixel unit of each pixel unit are each corresponding to a hollow region of the black matrix in position.
	However, Zhang et al. discloses (see e.g. Figure 2):
a black matrix 98 composed of a plurality of opaque lines so as to define a plurality of hollow regions arranged in a matrix, wherein the red sub-pixel unit R, the green sub-pixel unit G, the blue sub-pixel unit B and the fingerprint pixel unit S of each pixel unit are each corresponding to a hollow region of the black matrix 98 in position.
Given the teachings of Zhang et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Takama et al. with a black matrix composed of a plurality of opaque lines so as to define a plurality of hollow regions arranged in a matrix, wherein the red sub-pixel unit, the green sub-pixel unit, the blue sub-pixel unit and the fingerprint pixel unit of each pixel unit are each corresponding to a hollow region of the black matrix in position.
Doing so would prevent unwanted light leakage between the sub-pixel units.
In regard to claim 8, Takama et al. discloses the limitations of claim 7, as cited above, but fails to disclose
wherein a green color resin, a red color resin or no color resin being disposed above the optical fingerprint sensor of at least one pixel unit is configured as: a green color resin is disposed above the optical fingerprint sensor of at least one pixel unit, a red color resin is disposed above the optical fingerprint sensor of at least one pixel unit, and no color resin is disposed above the optical fingerprint sensor of at least one pixel unit; a green color resin is disposed above the optical fingerprint sensor of at least one pixel unit, and a red color resin is disposed above the optical fingerprint sensor of at least one pixel unit; a green color resin is disposed above the optical fingerprint sensor of at least one pixel unit, and no color resin is disposed above the optical fingerprint sensor of at least one pixel unit; a red color resin is disposed above the optical fingerprint sensor of at least one pixel unit, and no color resin is disposed above the optical fingerprint sensor of at least one pixel unit; a green color resin is disposed above the optical fingerprint sensor of at least one pixel unit; a red color resin is disposed above the optical fingerprint sensor of at least one pixel unit; or no color resin is disposed above the optical fingerprint sensor of at least one pixel unit.
However, Zhang et al. discloses
wherein a green color resin, a red color resin or no color resin being disposed above the optical fingerprint sensor of at least one pixel unit is configured as: a green color resin is disposed above the optical fingerprint sensor of at least one pixel unit, a red color resin is disposed above the optical fingerprint sensor of at least one pixel unit, and no color resin is disposed above the optical fingerprint sensor of at least one pixel unit; a green color resin is disposed above the optical fingerprint sensor of at least one pixel unit, and a red color resin is disposed above the optical fingerprint sensor of at least one pixel unit; a green color resin is disposed above the optical fingerprint sensor of at least one pixel unit, and no color resin is disposed above the optical fingerprint sensor of at least one pixel unit; a red color resin is disposed above the optical fingerprint sensor of at least one pixel unit, and no color resin is disposed above the optical fingerprint sensor of at least one pixel unit; a green color resin is disposed above the optical fingerprint sensor of at least one pixel unit; a red color resin is disposed above the optical fingerprint sensor of at least one pixel unit; or no color resin is disposed above the optical fingerprint sensor of at least one pixel unit (see e.g. Figure 1 and note that the last limitation is satisfied).
Given the teachings of Zhang et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Takama et al. with wherein a green color resin, a red color resin or no color resin being disposed above the optical fingerprint sensor of at least one pixel unit is configured as: a green color resin is disposed above the optical fingerprint sensor of at least one pixel unit, a red color resin is disposed above the optical fingerprint sensor of at least one pixel unit, and no color resin is disposed above the optical fingerprint sensor of at least one pixel unit; a green color resin is disposed above the optical fingerprint sensor of at least one pixel unit, and a red color resin is disposed above the optical fingerprint sensor of at least one pixel unit; a green color resin is disposed above the optical fingerprint sensor of at least one pixel unit, and no color resin is disposed above the optical fingerprint sensor of at least one pixel unit; a red color resin is disposed above the optical fingerprint sensor of at least one pixel unit, and no color resin is disposed above the optical fingerprint sensor of at least one pixel unit; a green color resin is disposed above the optical fingerprint sensor of at least one pixel unit; a red color resin is disposed above the optical fingerprint sensor of at least one pixel unit; or no color resin is disposed above the optical fingerprint sensor of at least one pixel unit.
Doing so would provide a transparent resin above the sensor to allow more light or light of a different wavelength to reach the sensor. 
In regard to claim 10, Takama et al. discloses the limitations as applied to claim 9 above, but fails to disclose
a black matrix composed of a plurality of opaque lines so as to define a plurality of hollow regions arranged in a matrix, wherein the red sub-pixel unit, the green sub-pixel unit, the blue sub-pixel unit and the fingerprint pixel unit of each pixel unit are each corresponding to a hollow region of the black matrix in position.
	However, Zhang et al. discloses (see e.g. Figure 2):
a black matrix 98 composed of a plurality of opaque lines so as to define a plurality of hollow regions arranged in a matrix, wherein the red sub-pixel unit R, the green sub-pixel unit G, the blue sub-pixel unit B and the fingerprint pixel unit S of each pixel unit are each corresponding to a hollow region of the black matrix 98 in position.
Given the teachings of Zhang et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Takama et al. with a black matrix composed of a plurality of opaque lines so as to define a plurality of hollow regions arranged in a matrix, wherein the red sub-pixel unit, the green sub-pixel unit, the blue sub-pixel unit and the fingerprint pixel unit of each pixel unit are each corresponding to a hollow region of the black matrix in position.
Doing so would prevent unwanted light leakage between the sub-pixel units.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871